TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00802-CV


In re Tasha Key




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Tasha Key filed a petition for writ of mandamus, seeking to vacate the trial
court's visitation ruling in a November 29, 2010 order in a suit for termination of parental rights filed
by the Texas Department of Family and Protective Services ("the Department").  Key, the mother
of the subject children, argued that the trial court's ruling, which granted overnight visitation to the
children's father, was contrary to the best interests of the children and constituted an abuse of
discretion.  Key did not argue that all visitation between the children and their father was contrary
to their best interests, but only the overnight, out-of-town visitation ordered on November 29.  After
Key's petition was filed, the trial court issued an order vacating the complained-of ruling and
reducing the father's visitation to two hours per week, to be supervised by the Department.  As a
result, this original proceeding is dismissed as moot.  
		On December 3, 2010, this Court issued an emergency stay of the visitation schedule
pending disposition of this original proceeding.  The stay is hereby lifted, as it has been rendered
moot as well.




___________________________________________
					          Diane M. Henson, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Filed:   January 12, 2011